Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed on 2/16/2021, amending claims 1, 2, 4-6, 10, 17, and 18.  Claims 1-20 are pending.  Claims 10-16 are withdrawn due to a restriction requirement.  Claims 1 (a method) and 17 (a machine) are independent.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
With respect to the 112(a) rejection of claim 5, which includes the features of claim 1, claim 5 requires that the attestation includes a video of the destruction of a storage device and of the refurbishment and reshipment of the storage device.  As described in Applicant’s ¶ 36, refurbishment is an alternative to the destruction of the storage device.  Additionally, it seems impossible that a storage device that is subject to a “physical destruction” could thereafter be refurbished. Note Applicants discussion on page 6 of the remarks filed 2/18/2020.

Applicant’s arguments, see page 7, filed 2/16/2021, with respect to the rejection(s) of claim(s) 1 under Abeyratne in view of MAXXeGuard and claim 17 under Abeyratne in view of MAXXeGuard and Sprague have been fully considered and are  Go Shred Confidential (published 2017-05).

Allowable Subject Matter
Claims 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18, which depends on claim 17, was previously rejected in view of Abeyratne, MaxxeGuard, Sprague, and Mattingly.  Presently it has been amended to further specify various data held in the attestation information.  Said hardware data is known or would be obvious to a person of ordinary skill in the art at the time of invention as illustrated in claim 2 below.  Also, the command transaction in a blockchain is known or would be obvious to a person of ordinary skill in the art at the time of invention as illustrated in claim 19 below.  However, further combining the references cited for claim 17 (Abeyratne in view of Go Shred Confidential and Sprague) with Mattingly and Novack would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.  This is because the number of combinations that would be required by a person of ordinary skill in the art and the diversity of features combined (commands and attestations) would not be suggested to said person of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 requires that the attestation, which records a video of the physical destruction of the device additionally indicates that the storage device has been refurbished and reshipped.
Applicant’s ¶ 36 states: “If the storage device 110 is not destroyed and is returned to the device manufacturer 112 or another party, then information about the return is recorded to the distributed ledger 102. When the storage device 110 is received, another transaction may be recorded. If the storage device 110 is repaired, refurbished/reconditioned.”

In summary, Applicant’s specification does not support an attestation comprising evidence of destruction and refurbishment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. “Blockchain Ready Manufacturing Supply Chain Using Distributed Ledger” (published 2016-09), in view of Go Shred Confidential (published 2017-05).

	As to claim 1, Abeyratne discloses a method comprising: 
generating attestation (“Actors can only interact with the network by cryptographically authenticating themselves using their private key. This allows each product to be digitally signed by the actors when being exchanged or added to further 
transmitting an attestation transaction to a distributed ledger, the attestation transaction including the attestation information representing the status of the device (“Producers, manufactures, distributors, retailers and waste management organizations – enter key product specific data to the blockchain…. Each actor using this system accesses the specific network of blockchain through a user interface. The software application used by the actors is configured for specific digital profile of a product.” Abeyratne § 5.1. Note Abeyratne § 5.2 contemplates the product may be a mobile phone.), the attestation transaction providing a record of the status of the device accessible through the distributed ledger. (“The products’ digital profile acts as the primary source of accessing product information for all actors in this system. Figure 2 shows an example template of a product profile. Each entry is time stamped and digitally signed by the actors. The certifications affiliated with the product are also recorded in the digital profile of a product (as shown in the figure).” Abeyratne § 5.3)

Abeyratne does not disclose:
associated with a storage device 


Go Shred Confidential discloses:
associated with a storage device (“Hard Drive / Data Destruction” Go Shred Confidential p. 1) 
the attestation information representing a status of the storage device including a video of an end-of-life physical destruction of the storage device. (“a powerful Hard Drive Shredder that completely destroys your hard drives ensuring information is unrecoverable…. Video of Destruction – we document the destruction of the Drives with a Video” Go Shred Confidential pp. 1-2)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abeyratne with Go Shred Confidential by including hard-drives as products included in the blockchain of Abeyratne and including the destruction evidence of Go Shred Confidential as key product specific data to be entered into the blockchain of Abeyratne (as discussed in § 5.1).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Abeyratne with Go Shred Confidential in order to improve transparency and traceability of the device lifecycle (Abeyratne § 5) including the end-of-life (Abeyratne §§ 2 and 6, step 7) by using the evidence of Go Shred Confidential.


Wherein the video of an end-of-life destruction of the device is taken at the location of the end-of-life destruction of the storage device. (“a powerful Hard Drive Shredder that completely destroys your hard drives ensuring information is unrecoverable…. Video of Destruction – we document the destruction of the Drives with a Video” Go Shred Confidential pp. 1-2)


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. “Blockchain Ready Manufacturing Supply Chain Using Distributed Ledger” (published 2016-09), in view of Go Shred Confidential (published 2017-05), and Novack et al., US 2006/0095923 (filed 2004-10).
As to claim 2, Abeyratne in view of Go Shred Confidential discloses the method of claim 1 and further discloses:
wherein the attestation information further comprising lifecycle information of the storage device, including storage device (Go Shred Confidential p. 1) transport (“The next actor in this supply chain is the distributor, who transports the product through various locations in various containers. At each of these locations, the profiles of the products are updated” Abeyratne § 6, item 5).
Storage device…. Storage device… (Go Shred Confidential p. 1).

Abeyratne in view of Go Shred Confidential does not disclose:


Novack discloses:
… device (“generate problem reports and request lifecycle changes to hardware and software used in a local computer network.” Novack ¶ 5) activation (“If installation information has been received and stored” Novack ¶ 66), 
and … device operational logs (“the change management system determines whether activity information has been received and stored at S515.” Novack ¶ 67. See also ¶¶ 68-69).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abeyratne in view of Go Shred Confidential with Novack by including the lifecycle event types of Novack (¶ 5) into the lifecycle storage system of Abeyratne (§ 2).  A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abeyratne in view of Go Shred Confidential with Novack in order to record lifecycle events when an organization includes numerous hardware components, thereby avoiding the need for manually documenting changes (Novack ¶ 7) and allowing management of an enterprises inventory (Novack ¶ 8)

As to claim 4, Abeyratne in view of Go Shred Confidential and Novack discloses the method of claim 2 and further discloses:

 is activated in response to scanning (“At each of these locations, the profiles of the products are updated by scanning the tag of the larger container or pallet” Abeyratne § 6 item 5) a QR code printed (“Each product would be attached with an information tag, which could be in the form of a barcode, RFID or QR code. This tag represents a unique digital cryptographic identifier that links a physical product to its virtual identity on the network. This virtual identity is presented on the system software as a part of the product digital profile.” Abeyratne p. 5) on the storage device (“Hard Drive / Data Destruction” Go Shred Confidential p. 1) or a package for the storage device. (“At each of these locations, the profiles of the products are updated by scanning the tag of the larger container or pallet” Abeyratne § 6 item 5)


Claims 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. “Blockchain Ready Manufacturing Supply Chain Using Distributed Ledger” (published 2016-09), in view of Go Shred Confidential (published 2017-05) and “Hitatchi Command Suite Audit Log Reference Guide”, hereafter Hitachi (published 2014).

wherein the attestation information includes (“The data could be added either manually or automatically by the actors, who must authenticate themselves using their private key to connect to the network. A software application provides the actors with an interface to create new entries for products. There is a range of data that could be collected in this system. They could vary depending on the status of the product,” Abeyratne § 5.2)

Abeyratne does not disclose:
backup information indicating that data stored on the storage device is replicated to a backup storage device.

Hitachi discloses: backup information indicating that data stored on the storage device is replicated to a backup storage device.
(e.g. Hitachi page 1-35 “Replication Status  Global-active device pair status acquisition”. Or Hitachi page 1-48 “PairedVolume (Information about the volume that is paired with HostVolume”)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abeyratne in view of Go Shred Confidential with Hitachi by incorporating the storage device data of Hitachi pages 1-35 and 1-48 as the data added and collected by the system of Abeyratne § 5.2.  It would have been obvious to a 

As to claim 7, Abeyratne in view of Go Shred Confidential discloses the method of claim 1 and further discloses:
wherein the attestation information includes (“The data could be added either manually or automatically by the actors, who must authenticate themselves using their private key to connect to the network. A software application provides the actors with an interface to create new entries for products. There is a range of data that could be collected in this system. They could vary depending on the status of the product,” Abeyratne § 5.2)

Abeyratne does not disclose:
an indication that the storage device is locked. 

Hitachi discloses: an indication that the storage device is locked. 
 (“Failed login (logged in as a locked user)” Hitachi page 1-4. Also, “Blockade …. PCB The mounting location of the PCB (Channel Adapter (CHA), Disk Adapter (DKA), CM, MPB) to be blocked” Hitachi page 5-82.  Blocking LDEVs on page 5-103).



As to claim 8, Abeyratne in view of Go Shred Confidential discloses the method of claim 1 and further discloses:
wherein the attestation information includes (“The data could be added either manually or automatically by the actors, who must authenticate themselves using their private key to connect to the network. A software application provides the actors with an interface to create new entries for products. There is a range of data that could be collected in this system. They could vary depending on the status of the product,” Abeyratne § 5.2)

Abeyratne does not disclose:
internal digital characteristics of the storage device.



A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abeyratne in view of Go Shred Confidential with Hitachi by incorporating the storage device data of Hitachi pages 1-18 as the data added and collected by the system of Abeyratne § 5.2.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Abeyratne in view of Go Shred Confidential with Hitachi in order to include the data applicable to a storage device (the data of Hitachi) in the data to be added by the actors of Abeyratne, thereby providing supply chain auditing among the various actors/users of the storage device (e.g. the motivation of Abeyratne § 5).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. “Blockchain Ready Manufacturing Supply Chain Using Distributed Ledger” (published 2016-09), in view of Go Shred Confidential (published 2017-05), and Aljawhari, US 2017/0262862 (filed 2016-12).

As to claim 9, Abeyratne in view of Go Shred Confidential discloses the method of claim 1 and further discloses:
wherein the attestation transaction is generated using a user interface (“The data could be added either manually or automatically by the actors, who must authenticate 
Abeyratne in view of Go Shred Confidential does not disclose:
 of a smart device. 

Aljawhari discloses:
of a smart device. (“the recording of this data can be achieved in many ways, in this example, the factory personnel 56 c scan (using handheld device 56 d) the tagged information” Aljawhari ¶ 97)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abeyratne in view of Go Shred Confidential with Abjawhari by utilizing a handlheld device of Aljawhari to execute the user interface of Abeyratne p. 5.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Abeyratne in view of Go Shred Confidential with Abjawhari in order to provide a convenient mobile device for interfacing with the product tracking interface, thereby allowing the human operators to perform their tasks while moving around their work area. 


Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. “Blockchain Ready Manufacturing Supply Chain Using Distributed Ledger” (published 2016-09), in view of Go Shred Confidential (published 2017-05), and Sprague et al., US 2016/0275461 (filed 2016-03).

	As to claim 17, Abeyratne discloses a machine comprising: 
a ledger node (“a blockchain is a complete and immutable history of network activities, which are shared among all nodes of a distributed network.… trust among a distributed network is possible due to the validation or mining process where each new transaction is verified by the whole network before being added to a blockchain.” Abeyratne § 3)
…
the attestation (“Each entry is time stamped and digitally signed by the actors.” Abeyratne § 5.3. The digital signature being an “attestation” due to the signature. See Applicant’s specification ¶ 20) transaction identifying a … device (Note Abeyratne § 5.2 contemplates the product may be a mobile phone) including attestation information representing a status of the … device (“Producers, manufactures, distributors, retailers and waste management organizations – enter key product specific data to the blockchain…. Each actor using this system accesses the specific network of blockchain through a user interface. The software application used by the actors is configured for specific digital profile of a product.” Abeyratne § 5.1), the attestation transaction providing a record of the status of the storage accessible through the distributed ledger (“The products’ digital profile acts as the primary source of accessing product 

	Abeyratne does not disclose:
one or more processors; 
a memory; and 
a ledger node stored in the memory and executable by the one or more processors to support a distributed ledger by verifying an attestation transaction transmitted to the distributed ledger, 
identifying a storage device 
a status of the storage device
wherein the attestation information comprises a video of an end-of-life destruction of the storage device.

Go Shred Confidential discloses:
identifying a storage device (“Serial Number Scanning – we document the serial numbers of the Drives destroyed & provide you with a listing.” Go Shred Confidential p. 2.) 
a status of the storage device (“Hard Drive / Data Destruction” Go Shred Confidential p. 1)


A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abeyratne with Go Shred Confidential by including hard-drives as products included in the blockchain of Abeyratne and including the destruction evidence of Go Shred Confidential as key product specific data to be entered into the blockchain of Abeyratne (as discussed in § 5.1).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Abeyratne with Go Shred Confidential in order to improve transparency and traceability of the device lifecycle (Abeyratne § 5) including the end-of-life (Abeyratne §§ 2 and 6, step 7) by using the evidence of Go Shred Confidential.

Abeyratne in view of Go Shred Confidential does not disclose: 
one or more processors; 
a memory; and 
a ledger node stored in the memory and executable by the one or more processors to support a distributed ledger by verifying an attestation transaction transmitted to the distributed ledger, 


one or more processors; 
a memory; (“Client computers/devices 150 and server computers/devices 160 (or a cloud network 170) provide processing, storage, and input/output devices executing application programs and the like.” Sprague ¶ 41)
and a ledger node stored in the memory (Sprague ¶ 41) and executable by the one or more processors to support a distributed ledger by verifying an attestation transaction transmitted (“To sign a transaction the integrity server expects a recent measurement from the device.” Sprague ¶ 75. See also Sprague ¶ 74 “ledger”) to the distributed ledger (“A system, according to an embodiment of the invention, may be implemented with a collection of trusted devices rather than an integrity server to do the work of matching measurements and signing the transaction.” Sprague ¶ 76).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abeyratne in view of Go Shred Confidential with Sprague by utilizing the structure of Sprague to validate the key product specific information of Abeyratne (Abeyratne § 5.1).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Abeyratne in view of Go Shred Confidential with Sprague by including the blockchain validation aspects of Sprague to perform the validation discussed in Abeyratne § 3, thereby establishing trust in the blockchain using the consensus protocol and mitigating threats by malicious blockchain nodes (Abeyratne § 3)


wherein the ledger node further executable to transmit an attestation transaction to the distributed ledger (“A system, according to an embodiment of the invention, may be implemented with a collection of trusted devices rather than an integrity server to do the work of matching measurements and signing the transaction.” Sprague ¶ 76. Performing the verification and signing of Sprague ¶ 75), 

Abeyratne in view of Go Shred Confidential and Sprague, as combined in claim 17 does not disclose:
the attestation transaction generated on the storage device and including information [about] internal digital characteristics of the storage device.

Sprague further discloses: 
the attestation transaction generated on the storage device and including information [about] internal digital characteristics of the storage device.
 (“To sign a transaction the integrity server expects a recent measurement from the device. This measurement may be requested directly of the device adapter or fetched by the server through a persistent sockets connection with the device. The current measurement is compared against the gold measurement in the block chain. If the measurements match the transaction is signed” Sprague ¶ 92. See also ¶¶ 23, 25, 39 and 41. Measurement provided to block chain to certify device configuration.)

.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abeyratne et al. “Blockchain Ready Manufacturing Supply Chain Using Distributed Ledger” (published 2016-09), in view of Go Shred Confidential (published 2017-05), Sprague et al., US 2016/0275461 (filed 2016-03), and Mattingly et al., US 2018/0219676 (claiming priority to 2017-01).

As to claim 19, Abeyratne in view of Go Shred Confidential and Sprague discloses the method of claim 17 but does not disclose:
wherein the ledger node is further executable to transmit a command transaction to the storage device, the command transaction identifying the storage device and including command information for the storage device, command information used by the storage device perform a command.


wherein the ledger node is further executable to transmit a command transaction to the storage device (“If a determination is made at operation 520 that the ledger 240 includes the transaction data, a configuration instruction is transmitted at operation 530 to the resource 330. The configuration instruction enables the resource 330 to be automatically configured to operate in accordance with the reference configuration.” Mattingly ¶ 71), the command transaction identifying the storage device (“a message including one or more identifiers 222 may be interpreted and/or identified as a transaction request 220. Example identifiers 222 may include a transaction identifier, an appliance identifier, user credentials, and the like.” Mattingly ¶ 38) and including command information for the storage device, command information used by the storage device perform a command. (“the resource 330 analyzes the configuration instruction, and automatically configures the resource 330 in accordance with the reference configuration.” Mattingly ¶ 71)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abeyratne in view of Go Shred Confidential and Sprague with Mattingly by further utilizing the blockchain for command issuing using the blockchains consensus and validation features. Additionally, using a mobile device for the actors system access of Abeyratne p. 5.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Abeyratne in view of Go Shred Confidential and Sprague with Mattingly in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Synetic Technologies, On-site Data Destruction, describes a service provided to customers requiring certified data destruction.  Particularly, the company provides a video of hard drive destruction as part of the verification.
Guardian Data Destruction, describes a service provided to customers requiring certified data destruction.  Particularly, the company provides a video of hard drive destruction as part of the verification.
Freer et al., US 10,754,323, discloses storing device history on a distributed ledger.
Jansson et al., US 9,424,023, discloses a lifecycle documentation system for hardware and software components. 
Ford, US 2016/0299918, discloses device control using a secure decentralized transactional ledger.
Mehring et al., US 10,755,230, discloses product status monitoring and recording using a blockchain. 
O’Connell et al., US 10,855,758, discloses device management using a distributed ledger.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL W CHAO/Examiner, Art Unit 2492